Case 1:19-cv-01170-STA-jay Document 7-1 Filed 09/10/19 Page 1 of 5                    PageID 33


                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


ANTHONY DAY, for himself and all others
similarly situated,
                                                     Case No.
                     Plaintiffs,
               v.

RAZBAN ENTERPRISES, INC., A
TENNESSEE CORPORATION,

                    Defendant.


                    NOTICE OF COLLECTIVE ACTION SETTLEMENT

     PLEASE READ THIS ENTIRE NOTICE CAREFULLY. YOUR RIGHTS MAY BE
         AFFECTED BY THE SETTLEMENT DESCRIBED IN THIS NOTICE.

               TO: All persons who worked for Razban Enterprises, Inc.
               (“Defendant”) at its Domino’s pizza stores as delivery drivers
               at any time during the Release Period (as defined below).

       On _______, 2019 the Court granted approval of a settlement as set forth in a Settlement
and Release Agreement (“Settlement Agreement”).

        The Collective Representative and Collective Counsel (as defined below) believe the
proposed settlement is fair, adequate, and reasonable and in the best interest of the Settlement
Collective. This Notice informs you of the settlement and its terms and your rights to participate
in the settlement by cashing or otherwise negotiating the settlement check accompanying this
Notice. This Notice also explains how you can obtain more information about the settlement.

I.     SUMMARY OF THE LAWSUIT

        Plaintiff Anthony Day (“Plaintiff”) and Defendant, Razban Enterprises, Inc.
(“Defendant”) are parties to Day v. Razban Enterprises, Inc., Civil Action No.: 1:19-cv-1170-
STA (the “Lawsuit”), which is pending in the United States District Court for the Western
District of Tennessee, Eastern Division (the “Court”). Plaintiff’s allegations include that
Defendant underpaid its delivery drivers (“drivers”) by not reimbursing its drivers a sufficient
amount for their expenses associated with the use of their personal vehicles while delivering
pizzas on behalf of Defendant. Plaintiff alleges that this practice violated the Fair Labor
Standards Act (FLSA) by failing to pay drivers proper minimum wages under the law.

       Defendant has denied (and continues to deny) each and every allegation by Plaintiff and
contends that Plaintiff and the members of the Settlement Collective were provided all


FPDOCS 36080357.1                               1
Case 1:19-cv-01170-STA-jay Document 7-1 Filed 09/10/19 Page 2 of 5                       PageID 34


compensation as required by law. The attorneys for the parties hereto have conducted substantial
informal discovery and informal investigation in connection with this Lawsuit and have
researched the legal and factual issues relating to the claims and defenses that are contained in
the Lawsuit.

       The parties reached an agreement after several rounds of settlement negotiations and
mediation before a collective action mediator. The Court has approved the Settlement
Agreement.

II.    COLLECTIVE ACTION DEFINITION

        The Lawsuit is being settled as a collective action. In a collective action, the Plaintiff,
also referred to as the Collective Representative, sues on behalf of himself and other persons
with similar claims.

       The Settlement Collective that the Court has certified, for settlement purposes only, under
the FLSA is defined as follows:

       All employees who have worked for Defendant as delivery drivers at any time
       during the Release Period.

The Release Period is defined as the period dating back to three years prior to the date the Court
granted approval of the Settlement, which occurred on ______________, 2019. The settlement
will bind all members of the Settlement Collective who cash or otherwise negotiate their
settlement check.

III.   COLLECTIVE REPRESENTATIVE AND COLLECTIVE COUNSEL

       The Court has appointed Plaintiff, Anthony Day, as Collective Representative to
represent the Settlement Collective. The Court has appointed the following attorneys to
represent the Settlement Collective as Collective Counsel:

       C. Ryan Morgan, Esq.
       Morgan & Morgan, P.A.
       20 North Orange Avenue, Suite 1400
       Orlando, FL 32801
       (407) 418 2069
       rmorgan@forthepeople.com

IV.    SETTLEMENT AMOUNT

        The settlement obligates Defendant to pay up to a potential maximum settlement amount
(referred to in the Settlement Agreement as the “Maximum Settlement Amount”) of Two
Hundred Fifty-Five Thousand and No/100 Dollars ($255,000.00). This Maximum Settlement
Amount is “all inclusive.” It includes, but is not limited to: alleged unpaid expense pay, any and
all associated penalties, interest, costs, attorneys’ fees, claims administration costs, service award
to the Collective Representative, and all other settlement-related payments and costs.



FPDOCS 36080357.1                                 2
Case 1:19-cv-01170-STA-jay Document 7-1 Filed 09/10/19 Page 3 of 5                    PageID 35


        Under no condition will Defendant’s liability for payments exceed the Maximum
Settlement Amount. All settlement checks cashed or otherwise negotiated by members of the
Settlement Collective and all attorneys’ fees, costs, penalties, service award to the Collective
Representative, and claims administration expenses shall be paid out of the Maximum Settlement
Amount. The members of the Settlement Collective who cash or negotiate their settlement check
will be responsible for their own tax obligations.

V.     SETTLEMENT ADMINISTRATOR

        The settlement process will be administered by Simpluris, an experienced collective
action claims administrator.

VI.    RELEASE AND WAIVER

       If you sign and cash or otherwise negotiate your settlement check within 150 days of
issuance, you shall be bound by the following release:

       Upon cashing or otherwise negotiating their Settlement Payments, the Opt-In Plaintiffs
       shall release and forever discharge Razban Enterprises, Inc., and any of its former and
       present predecessors, successors, parents, subsidiaries, franchisors, insurers, and
       affiliates, whatever their current or former legal names or legal entity status, and each of
       their respective current and former owners, officers, directors, employees, partners,
       shareholders, and agents, and any other successors, assigns, or legal representatives
       (“Released Parties”), from any and all claims, rights, demands, liabilities and causes of
       action of every nature and description, whether known or unknown, arising on or before
       the date of Preliminary Approval (“Release Period”), arising out of, based on, or
       encompassed by: (a) the claims that were asserted in any civil complaint filed in this case
       on behalf of any Settlement Class Member; (b) claims that relate to or arise out of the
       reimbursement of expenses, under-reimbursement of expenses, or failure to reimburse
       expenses of any kind; (c) claims that relate to or arise out of the payment of the
       applicable minimum wage, under-payment of the applicable minimum wage, or failure to
       pay the applicable minimum wage; or (d) claims that arise under the Fair Labor Standards
       Act (FLSA) or any similar federal, state, municipal or local laws. Without limiting the
       generality of the foregoing, the claim preclusion effect of this Settlement, and the
       judgment thereon, for res judicata purposes shall be co-extensive with this release of
       claims. (collectively, the “Released Claims”).

If you do not cash or otherwise negotiate your settlement check within 150 days of issuance, you
will not be part of the settlement and you will not release any claims against Defendant.

VII.   ATTORNEYS’ FEES AND COSTS

       It is customary for courts to award to collective counsel attorneys’ fees based upon a
percentage of the potential maximum settlement amount for the benefit of a class. In this case,
Collective Counsel was awarded fees and costs in an amount not to exceed 30% of the Maximum
Settlement Fund, or $76,500.00 to be paid from the Maximum Settlement Amount (the
“Attorney Fee/Cost Award”).



FPDOCS 36080357.1                               3
Case 1:19-cv-01170-STA-jay Document 7-1 Filed 09/10/19 Page 4 of 5                     PageID 36


VIII. SERVICE AWARD

        Plaintiff will receive a service award totaling $5,000.00 for performing services in
assisting with this Lawsuit and settlement from the Maximum Settlement Amount (the “Service
Award”). This award is in addition to the payment to the Plaintiff of his share of the settlement
as a member of the Settlement Collective and compensates him for the time, effort and risk in
pursuing this Lawsuit on behalf of the Settlement Collective. In additional consideration for this
payment, the Plaintiff has agreed to a separate general release in favor of Defendant.

IX.    CALCULATION OF PAYMENTS

       The total amount of the Settlement Payments available for distribution to the Settlement
Collective equals the Maximum Settlement Amount minus the total of (i) the Attorney Fee/Cost
Award, and (ii) the Service Award, not to exceed $173,500.00 (“Net Settlement Amount”).

      Calculation of Settlement Payments: Each Settlement Collective Member’s Settlement
Payment was calculated in the following manner:

               a.      For each Settlement Collective Member, the total number of his or her
                       recorded miles driven for Defendant during the Release Period shall be
                       his/her “Individual Miles.” Miles recorded for each Settlement Collective
                       Member for the third year of damages will be reduced by 50% to account
                       for risk involving proving a willful violation under Federal law. The
                       aggregate of all Individual Miles among all Settlement Collective
                       Members shall be the “Collective’s Miles.”

               b.      Each Settlement Collective Member’s Individual Miles shall be divided by
                       the Collective’s Miles to obtain his/her “Payment Ratio.”

               c.      Each Settlement Collective Member’s Payment Ratio shall be multiplied
                       by the Net Settlement Amount to arrive at his/her Settlement Payment.

        Confidentiality: If you decide to cash or otherwise negotiate your settlement check and
join this Lawsuit, you will be required to keep your individualized settlement amount strictly
confidential, and shall not discuss, refer to or communicate to third parties or any other person or
entity, or in any way publicize, disclose, distribute, discuss or disseminate your individualized
settlement amount.

       Taxes: Settlement Payments will be treated as an expense reimbursement, so no taxes will
be deducted. Opt-In-Plaintiffs who cash or otherwise negotiate their settlement check will be
responsible for reporting and paying any federal, state and/or local taxes that may be due on these
payments.

        Payment of Settlement Funds Will Not Be Considered By Defendant As Having Any
Effect on Any Employee Benefit Plan and Similar Plans: The payment to any member of the
Settlement Collective as provided for in this Settlement shall not be considered by Defendant to
form the basis for additional contributions to, additional benefits under, or any other additional
entitlements under any employee benefit plan, employment policy, or stock option plan of or


FPDOCS 36080357.1                                4
Case 1:19-cv-01170-STA-jay Document 7-1 Filed 09/10/19 Page 5 of 5                     PageID 37


sponsored by Defendant or any of its present or former parent corporations or affiliates or any
jointly trusteed benefit plans.

X.     EFFECT OF ACCEPTANCE/REJECTION OF SETTLEMENT CHECK

       If you sign and cash or otherwise negotiate your settlement check, you agree to join
the Lawsuit, become an Opt-In Plaintiff, and are bound by the release provision set forth
above. You must cash or otherwise negotiate your settlement check within 150 days following
issuance of the settlement check, after which time the settlement check will expire.

        If you do not cash or otherwise negotiate your settlement check within 150 days of
issuance, you will not receive any share of the settlement and you will retain all rights you have
against Defendant. You should be aware that if you do not join this Lawsuit and later decide to
bring a separate lawsuit against Defendant, the time for bringing such a claim may expire and
you may receive nothing or less than you would have received if you had cashed the settlement
check you received under the settlement agreement in this case.

XI.    SUMMARY OF OPTIONS

       As a member of the Settlement Collective, you have the following options:

        1.     Cash or Otherwise Negotiate Your Settlement Check. If you cash or otherwise
negotiate your settlement check within 150 days of issuance, you agree to join the Lawsuit and to
become an Opt-In Plaintiff, you will be bound by the Settlement Agreement, and you will give
up the claims that are released by the Settlement Agreement.

        2.      Decide Not to Cash or Otherwise Negotiate Your Settlement Check. You are
entitled to exclude yourself from the Settlement by deciding not to cash or otherwise negotiate
your settlement check within 150 days of issuance. If you exclude yourself from the Settlement,
you will not receive any cash payment or any other benefits from the settlement. You will retain
the right to bring all of the claims that will be released by Opt-In Plaintiffs as part of the
Settlement.

XII.    ADDITIONAL INFORMATION

        For more detailed information concerning the matters involved in the Lawsuit, please
refer to the pleadings, the Orders entered in the Lawsuit, and to the other papers filed in the
Lawsuit, which may be inspected at the Office of the Clerk of the U.S. District Court for the
Western District of Tennessee during regular business hours.

       Any questions concerning the matters contained in this Notice may be directed to
Collective Counsel (at the address set forth above in Section III of this Notice). You may also
seek the advice and counsel of your own attorney, at your own expense, if you desire.

                    Do Not Call or Write the Court to Obtain Copies of Documents
                            Or To Ask Questions About The Settlement.




FPDOCS 36080357.1                                5
